PER CURIAM.
Order modified, by striking out the names of George H. Newhall and Richard E. Lyman as persons to be examined; also by limiting persons to be examined, other than those named in said order, to those residing in Rhode Island, and connected or purporting to have been connected as incorporators or otherwise with the Nautical Preparatory School; also by changing the time for said examination from May 1 to 6, 1905, to July 5 to 12, 1905, inclusive; also by providing that at least ■ two days before the date when said examination is to commence plaintiff shall pay to the counsel agreed upon by the defendants, if any, the sum of $150, 'expenses and counsel fee, for attending the execution of said commission. As so modified, said order is affirmed, without costs.